DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 objected to because of the following informalities: “active crystal layer -facing” should be replaced with “active liquid crystal -facing”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata et al. (US 2012/0020056 A1) in view of Jeong (KR101612228) and Watano et al. (US 2016/0161801 A1).

Jeong discloses a device comprising a hard coating layer (153) formed on an active liquid crystal layer-facing surface or an opposite surface of the base layer.  Watano et al. discloses a device wherein a hard coating layer is in a range of 0.1 µm to 6 µm (paragraph 0138).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device comprising a hard coating layer formed on one side of the base layers, wherein the hard coating layer is formed on an active liquid crystal layer-facing surface or an opposite surface of the base layer to serve as a protective film.  Furthermore, it would have been obvious to one having ordinary skill before the effective filing date of the invention to employ the device wherein the hard coating layer having a thickness of 2 µm or more since one would be motivated to improve properties of brittleness and decreased weight (paragraph 0138).  Moreover, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).
Re claim 10, Yamagata et al. discloses the device wherein the two base layer have a coefficient of thermal expansion of 100 ppm/K or less (since they are made of glass) (paragraph 0117).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the optical device is mounted on one or more openings since doing so is well known to securely fit an optical device to a vehicle. 

Claims 2, 7, 12-14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata et al., Jeong and Watano et al.  in view of Oh et al. (US 2016/0041425).
Re claim 2, Yamagata et al. discloses a device further comprising two outer substrates (302, 342) disposed opposite to each other; a polarizer (120); and an adhesive film (308, 338), wherein the active liquid crystal element and the polarizer are sequentially disposed between the two outer substrates, wherein the adhesive film is present between the outer substrates and the active liquid crystal element, between the polarizer and the outer substrate, and on the sides of the active liquid crystal element and the polarizer, and the active liquid crystal element and the polarizer are encapsulated by the adhesive film between the two outer substrates (Fig. 29), but does not disclose the device wherein the adhesive film is between the active liquid crystal element and the polarizer.
Oh et al. discloses the device wherein an adhesive (200) is between the active liquid crystal element (100) and the polarizer (300).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the adhesive is also between the active 
 Re claim 7, Yamagata et al. does not disclose the device wherein the active liquid crystal element and the polarizer are disposed such that an angle formed between an average optical axis of the active liquid crystal layer in the first oriented state and a light absorption axis of the polarizer is in a range of 80 degrees to 100 degrees or in a range of 35 degrees to 55 degrees.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention employ the device wherein the active liquid crystal element and the polarizer are disposed such that an angle formed between an average optical axis of the active liquid crystal layer in the first oriented state and a light absorption axis of the polarizer is in a range of 80 degrees to 100 degrees or in a range of 35 degrees to 55 degrees.  Determining the angle light absorption axis relative to the average optical axis in order to control the transmittance of light is well known in the art.  Therefore, obtaining a device wherein an angle formed between an average optical axis of the active liquid crystal layer in the first oriented state and a light absorption axis of the polarizer is in a range of 80 degrees to 100 degrees or in a range of 35 degrees to 55 degrees in order to achieve a particular state is based on a result effective variable, requiring routine skill in the art.
Re claim 12, Yamagata et al. does not disclose the device wherein the active liquid crystal element further comprises two alignment films, wherein each alignment film is formed on the surfaces of the two base layers facing the active liquid crystal layer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the active liquid crystal element further comprises two alignment films, wherein each alignment film is formed on the surfaces of the two 
Re claims 13 and 14, Yamagata et al. does not disclose the device wherein an angle formed between alignment directions of the two alignments films is in a range of -10 degrees to 10 degrees, or in a range of 80 degrees to 100 degrees, wherein an angle formed between an alignment direction of one of the two alignment films disposed closer to the polarizer and the light absorption axis of the polarizer is in a range of 80 degrees to 100 degrees.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention employ the device wherein an angle formed between alignment directions of the two alignments films is in a range of -10 degrees to 10 degrees, or in a range of 80 degrees to 100 degrees, wherein an angle formed between an alignment direction of one of the two alignment films disposed closer to the polarizer and the light absorption axis of the polarizer is in a range of 80 degrees to 100 degrees.  Determining the alignment direction of the alignment films relative to each other and the light absorption axis in order to control the transmittance of light is well known in the art.  Therefore, obtaining a device wherein an angle formed between alignment directions of the two alignments films is in a range of -10 degrees to 10 degrees, or in a range of 80 degrees to 100 degrees, wherein an angle formed between an alignment direction of one of the two alignment films disposed closer to the polarizer and the light absorption axis of the polarizer is in a range of 80 degrees to 100 degrees to achieve a particular state is based on a result effective variable, requiring routine skill in the art.
Re claim 17, Yamagata et al. discloses substrates made of polycarbonate (paragraph 0083), which has a coefficient of thermal expansion within the claimed range (less than 100ppm/K).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device the device wherein the adhesive film has an absolute value of a thickness direction phase difference of 200 nm or less since doing so is well known in the art in order to prevent interfering with the light.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata et al., Jeong and Watano et al. in view of Kim et al. (US 2019/0169388 A1).
Yamagata et al. does not disclose the device wherein the hard coating layer has a hardness of 0.7 GPa or less.
Kim et al. discloses a device wherein the hard coating layer has a hardness 0.1 GPa to 0.3 GPa (paragraph 0071).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the hard coating layer has a hardness of 0.7 GPa or less since one would be motivated by good properties of foldability and scratch resistance (paragraph 0071).  In the case where the claimed range "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata et al., Jeong and Watano et al. in view of Lim et al. (US 2017/0253746 A1).
Yamagata et al. does not disclose the device wherein the hard coating layer has an elastic modules of 7.5 GPa or less.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the hard coating layer has an elastic modules of 7.5 GPa or less since one would be motivated to excellent bending resistance and impact resistance (paragraph 0019).  Furthermore, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata et al., Jeong and Watano et al. in view of Choi et al. (US 2018/0196169 A1).
Yamagata et al. does not disclose the device wherein the hard coating layer is formed on the active crystal layer-facing surface of the base layer.
Choi et al. discloses a device wherein the hard coating layer is formed on both surfaces of a base layer (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the filing date of the invention to employ the device wherein the hard coating layer is formed on the active crystal layer-facing surface of the base layer since doing so would protect both sides of the substrate and also maintain excellent flexibility (paragraph 0155).  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata et al., Jeong and Watano et al. in view of Tamura et al. (US 2015/0275028 A1).
Yamagata et al. does not disclose the device wherein the hard coating layer comprises polymerized units of multifunctional (meth)acrylate.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the hard coating layer comprises polymerized units of multifunctional (meth)acrylate since one would be motivated by good scratch resistance (paragraph 0195).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata et al., Jeong and Watano et al. in view of Osato et al. (US 2018/0239199 A1).
Yamagata does not disclose the device wherein the two base layer have a front phase difference of 100 nm or less and have an absolute value of a thickness direction phase difference of 200 nm or less.
Osato et al. discloses a device wherein the base layer has no phase difference (paragraph 0168).
It would have been obvious to one having ordinary skill in the art before the filing date of the invention to employ the device wherein the two base layer have a front phase difference of 100 nm or less, have an absolute value of a thickness direction phase difference of 200 nm or less since one would be motivated by favorable display quality (paragraph 0168). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata et al., Jeong, and Watano et al. in view of Auman et al. (US 2020/0140615 A1).
Yamagata et al. does not disclose the device wherein the two base layer have an elongation at break of 100% or more.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the two base layer have an elongation at break of 100% or more since one would be motivated by improved flexibility (paragraph 0057). Furthermore, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata, Jeong, Watano et al. and Oh et al. in view of Osato et al. 
Yamagata does not disclose the device wherein the outer substrates have a front phase difference of 100 nm or less, have an absolute value of a thickness direction phase difference of 200 nm or less.
Osato et al. discloses a device wherein a substrate has no phase difference (paragraph 0168).
It would have been obvious to one having ordinary skill in the art before the filing date of the invention to employ the device wherein the outer substrate have a front phase difference of 100 nm or less, have an absolute value of a thickness direction phase difference of 200 nm or less since one would be motivated by favorable display quality (paragraph 0168). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294.  The examiner can normally be reached on M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871